Detailed Action
This action is in response to Applicant's communications filed 06 July 2021.
Claim(s) 1, 9, and 17 was/were amended.  Claims 24-26 were cancelled. No claims were withdrawn.  Therefore, claims 1, 5-6, 9, 14, 16-18, and 21-23 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 06 July 2021, with respect to the rejections of claims 1, 5-6, 9, 14, 16-18, and 21-23  under 35 USC 103 have been fully considered and but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 06 July 2021, with respect to the rejections of claims 1, 5-6, 9, 14, 16-18, and 21-23 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. ("Learning End-to-End Goal-Oriented Dialog"; hereinafter "Bordes") in view of Lundberg et al. (US 2013/0268260; hereinafter "Lundberg"), Deoras et al. (US 2015/0066496, hereinafter "Deoras"), and Li et al. (Word Embedding Revisited: A New Representation Learning and Explicit Matrix Factorization Perspective, hereinafter "Li").

Regarding claim 1,
Bordes teaches a system comprising:
applying an end-to-end memory network model to multiple turns of conversational input ("As the model conducts a conversation with the user, at each time step t the previous utterance (from the user) and response (from the model) are appended to the memory." [p. 5, Section 4.1 Memory Networks, par. 3]), 
the operations comprising for each turn: computing a history vector from embeddings of historic inputs ("we represent each utterance as a bag-of-words and in memory it is represented as a vector" [p. 5, Section 4.1 Memory Networks, par. 3]; "The controller state is then updated with q2 = o + q.  The memory can be iteratively reread to look for additional pertinent information using the updated state of the controller q2 instead of q" [p.6, Sec. 4.1 Memory Networks, Attention over the memory, par. 1]; o is the encoded history compiled into a vector), 
weighted by an attention distribution measuring similarity of the embeddings of the historic inputs to an embedding of a current input ("The last user utterance ctu is embedded using the same matrix A giving q… The match between q and the memories is computed by taking the inner product followed by a softmax: pi=Softmax(uTmi), giving a probability vector over the memories." [p.6, Sec. 4.1 Memory Networks, Attention Over the memory, par. 1]), 
the historic inputs comprising one or more utterances from previous turns of the conversational input ("we represent each utterance as a bag-of-words and in memory it is represented as a vector" [p. 5, Section 4.1 Memory Networks, par. 3]); 

While Bordes teaches the functionality of the contextual language understanding in an end-to-end memory network, Bordes does not explicitly teach: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations.
Bordes also does not explicitly teach assigning semantic tags to a sequence of one or more words of the current input using a neural network operating on the current input and knowledge encoding vector computed from the embedding of the current input and the history vector.
Bordes also does not explicitly teach wherein the embedding of the current input is computed using a first embedding matrix, and the embeddings of the historic inputs are computed using a second embedding matrix that differs from the first embedding matrix.

Lundberg teaches a natural language processing automation methods, and further teaches that these methods are performed by hardware, including:
(FIG. 2; "Computing device 200 includes processors 210 that may run software that carry out one or more functions or applications of embodiments of the invention" [0092]);
one or more computer-readable media coupled to one or more of the processing unit(s) ("non-transitory machine-readable storage media" [0091]),
the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations ("non-transitory machine-readable storage media, which, for example, may be configured or designed to store program instructions" [0091])
	Bordes and Lundberg are analogous art because they are both directed to automation of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the contextual language memory network of Bordes with the language processing tools of Lundberg.  Doing so would reduce human oversight needed (Lundberg [0007]) and improve the network's ability to interact with a wider array of conversational scenarios (Lundberg [0008]).

Deoras teaches assigning semantic tags to a sequence of one or more words of the current input ("A determined domain and/or intent can be employed in connection with selecting a suitable model that is trained to assign semantic tags to words in a sequence of words when such sequence of words corresponds to the domain/intent" [0027]) using a neural network operating on the current input ("the labeler component 124 can comprise at least one of a DNN 126 or a recurrent neural network (RNN) 128" [0030]) and knowledge encoding vector computed from the ("input layer (vector) w(t) represents an input word at time t" [0052]; "the hidden layer 604 s(t) maintains a representation of the word sequence history" [0052]).
Bordes and Deoras are analogous art because they are both directed to automation of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the contextual language memory network of Bordes with the semantic tagging of Deoras.  The modification would have been obvious because one of ordinary skill in the art would be motivated to overcome the challenging problems in slot filling, as suggested by Deoras (Deoras: [0001], [0004]).

Li teaches wherein the embedding of the current input ("word w" sec. 2.2, para. 1, p. 3651) is computed using a first embedding matrix ("embedding matrix W" sec. 2.2, para. 2, p. 3651), and the embeddings of the historic inputs ("context word c" sec. 2.2, para. 1, p. 3651) are computed using a second embedding matrix ("context embedding matrix C" sec. 2.2, para. 2, p. 3651) that differs from the first embedding matrix ("For a word w E VW and a context word c E VC, their embedding vectors are represented as column vectors w E Rd and c E Rd respectively, where d is the embedding’s dimensionality. The embedding vectors of the words in VW and the context words in VC constitute the columns of the word and context embedding matrices W and C." sec. 2.2, para. 1, p. 3651; "The context embedding matrix C and word embedding matrix W can then be learned through optimizing" sec. 2.2, para. 2, p. 3651).


Regarding Claim 5:
The Bordes/Lundberg/Deoras/Li combination teaches the system of claim 1.  Bordes further teaches wherein the neural network includes a recurrent neural network (RNN) ("We use the MemN2N architecture… with additional modification" [p.5, sec. 4.1 Memory Networks, par. 2]; The MemN2N architecture is a recurrent neural network architecture). 

Regarding Claim 6:
The Bordes/Lundberg/Deoras/Li combination teaches the system of claim 1.  Bordes further teaches calculating the attention distribution as a softmax of the inner product of a vector representation of the current input with individual vector representations of historic inputs. ("The match between q and the memories is computed by taking the inner product followed by a softmax: pi=Softmax(uTmi), giving a probability vector over the memories." [p.6, Sec. 4.1 Memory Networks, Attention Over the memory, par. 1]; "The last user utterance ctu is embedded using the same matrix A giving q = AΦ(ctu) which can also be seen as the initial state of the controller." [p.6, Sec. 4.1 Memory Networks, Attention Over the memory, par. 1]) to individual vector representations of inputs from the store of inputs ("we represent each utterance as a bag-of-words and in memory it is represented as a vector using the embedding matrix A, i.e. the memory is an array with entries: m = (AΦ(c1u), AΦ(c1r)…, AΦ(ct-1r), AΦ(ct-1r))" [p. 5, Section 4.1 Memory Networks, par. 3]). 

Regarding Claim(s) 9, 14, and 16,
Claim(s) 9, 14, and 16 recite(s) a method corresponding to the method steps performed by the system recited in claim(s) 1, 5, and 6, respectively.  The Bordes/Lundberg/Deoras/Li combination teaches the limitations of claim(s) 9, 14, and 16 as set forth above in connection with claim(s) 1, 5, and 6.  Therefore, claim(s) 9, 14, and 16 is/are rejected under the same rationale as respective claim(s) 1, 5, and 6.

Regarding Claim(s) 17 and 18,
Claim(s) 17 and 18 recite(s) a system having a neural network model, a training engine, and an operation engine performing the method steps corresponding to the system performing method steps recited in claim(s) 1 and 5, respectively.  
Bordes teaches a neural network model that reads from a store of inputs ("We use the MemN2N architecture... with additional modification" [p.5, sec. 4.1 Memory Networks, par. 2]; The MemN2N architecture is a recurrent neural network architecture); and a training engine configured to train the neural network model end-to-end from input-output pairs ("The entire model is trained using stochastic gradient descent (SGD), minimizing a standard cross-entropy loss between â and the true label a." [p.6, Sec. 4.1 Memory Networks, Choosing the response, par. 2]; "Using the input, we find the most similar conversation in the training set, and output the response from that example.  In this case we consider the input to only be the last utterance, and consider the training set as (utterance, response) pairs that we select from." [p.7, sec. 4.3 Classical Information Retrieval Models, Nearest Neighbor, par. 1]).
Lundberg teaches an operation engine configured to operate the model to perform semantic parsing of multiple turns of conversational inputs ("Such automated or semiautomated coding of language recognition rules may typically use a natural language parser that may segment, simplify, perform part-of-speech (POS) tagging, as well as various types of semantic and syntactic analysis…. Language recognition rules may be formally compared, merged, split into independent parts, and manipulated in various ways with regard to their semantic value." [0157]; language is the input of the current application, the history vector and the vector representation are used to determine the context, which determines the semantic value of the input).
The Bordes/Lundberg/Deoras/Li combination teaches the limitations of claim(s) 17 and 18 as set forth above in connection with claim(s) 1 and 5.  Therefore, claim(s) 17 and 18 is/are rejected under the same rationale as respective claim(s) 1 and 5.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al. ("Learning End-to-End Goal-Oriented Dialog"; hereinafter "Bordes") in view of Lundberg et al. (US 2013/0268260; hereinafter "Lundberg"), Deoras et al. (US 2015/0066496, hereinafter "Deoras"), Li et al. (Word Embedding Revisited: A New Representation Learning and Explicit Matrix Factorization Perspective, hereinafter "Li"), and Coccaro et al. (US 2014/0278379, hereinafter "Coccaro").

Regarding Claim 23:
The Bordes/Lundberg/Deoras/Li combination teaches the system of claim 1.  The Bordes/Lundberg/Deoras/Li combination does not explicitly teach wherein the historic inputs comprise inputs from one or more users other than a user that provided the current input, the inputs being weighted based on a strength of association between the one or mroe users that provided the inputs and the user that provided the current input.
Coccaro teaches wherein the historic inputs comprise inputs from one or more users other than a user that provided the current input, the inputs being weighted based on a strength of association between the one or more users that provided the inputs and the user that provided the current input. ("The generic transcribed speech samples 114 may be selected based on a variety of factors, such as... the similarity between demographics (e.g., age, gender, geographic location) of the transcribed speaker with regard to the current speaker (user A 102)" [0024]).
Bordes and Coccaro are analogous art because they are both directed towards automation of language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the contextual language memory 

Regarding Claim 21:
The Bordes/Lundberg/Deoras//Li/Coccaro combination teaches the system of claim 23.  Coccaro further teaches wherein the strength of association between the one or more users that provided the input and the user that provided the current input is based on geographical proximity between the users or shared context between the users ("The generic transcribed speech samples 114 may be selected based on a variety of factors, such as the language for the transcribed speech samples (e.g., American English), the similarity between demographics (e.g., age, gender, geographic location) of the transcribed speaker with regard to the current speaker (user A 102), and/or accuracy of the transcribed speech sample (e.g., high level of confidence for the transcription, transcription is verified to be accuracy (e.g., training data))" [0024]; it is noted that the claim language only requires one type of association. However, the reference teaches more than one type).
Bordes and Coccaro are analogous art because they are both directed towards automation of language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the contextual language memory network of the Bordes/Lundberg/Deoras/Li combination with the contextual language analysis of Coccaro.  The modification would have been obvious because one of ordinary 

Regarding Claim 22:
The Bordes/Lundberg/Deoras/Li/Coccaro combination teaches the system of claim 21.  Coccaro further teaches wherein the strength of association is based on a shared context between the users, the shared context comprising at least one of demographic context, geolocation context, or language context ("The generic transcribed speech samples 114 may be selected based on a variety of factors, such as the language for the transcribed speech samples (e.g., American English), the similarity between demographics (e.g., age, gender, geographic location) of the transcribed speaker with regard to the current speaker (user A 102)" [0024]; it is noted that the claim language only requires one type of context. However, the reference teaches more than one type).
Bordes and Coccaro are analogous art because they are both directed towards automation of language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the contextual language memory network of the Bordes/Lundberg/Deoras/Li combination with the contextual language analysis of Coccaro.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy and reliability of word predictions by incorporating context, as suggested by Coccaro (Coccaro: [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLES C KUO/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126